Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 1 of 31 PagelD #: 62

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BOBBY HAYES,
Plaintiff, Docket No.
-against- VERIFIED COMPLAINT

Jury Trial Demanded

COUNTY OF NASSAU, NASSAU COUNTY POLICE
DEPARTMENT, NASSAU COUNTY POLICE
OFFICER CARL ARENA, NASSAU COUNTY POLICE
OFFICER PETER J. ELLLISON, NASSAU COUNTY
POLICE LIEUTENANT VINCENT G. BODGEN and
NASSAU COUNTY POLICE OFFICERS JOHN DOES
1-10, fictitious names used to identify presently unknown
police officers.

Defendants.

 

X

Plaintiff, BOBBY HAYES, by his attorney, WILLIAM P. NOLAN, complaining of the

defendants, hereinafter states and alleges as follows upon information and belief:

PRELIMINARY STATEMENT

1. Plaintiff commences this action seeking compensatory damages, punitive
damages, and attorney's fees for violations of his civil, statutory and common law rights by the
defendants, their agents, servants and/or employees, while acting under color of law as said
rights are secured by the statutes and Constitutions of the United States of America and the State
of New York, the New York State Human Rights Law, the New York Civil Rights Law, and the
Charter, rules, regulations and ordinances of the County of Nassau. Plaintiff also asserts

supplemental state law tort claims.

2. On or about January 29, 2014, at approximately 4:00 p.m., the plaintiff was lawfully
in front of the barbershop located at 719 Hempstead Turnpike, Nassau County New York

(hereinafter the premises” when the defendant police officers instigated and instituted an
Case 2:15-cv-00398-JFB-SIL Document 1 Filed 01/26/15 Page 2 of 31 PagelD #: 63

unjustifiable police stop of the Plaintiff. Then, in an attempt to cover up and/or conceal their
unlawful conduct, the defendant police officers unlawfully profiled, detained, arrested, charged,
prosecuted and imprisoned Plaintiff without legal cause or justification, probable cause, without a
warrant and without due process of law; knowingly filed and/or caused to be filed false criminal
allegations and/or complaint against Plaintiff; and then unlawfully searched Plaintiff's person in
an effort to find something to justify their unlawful activities aforesaid. The defendants’ foregoing
conduct caused Plaintiff to suffer further physical, psychological and emotional injuries, loss of

liberty, deprivation and violation of his civil rights, and pecuniary loss.

3. Furthermore, the defendant police officers, acting individually and in concert and
conspiracy with one another, drafted, executed and filed knowingly false records, criminal
complaints and arrest reports and/or affidavits regarding Plaintiff, wherein the defendant police
officers dishonestly stated that Plaintiff was a danger to himself, to police officers and/or others;
that plaintiff was involved in criminal activity; that Plaintiff caused and/or threatened to cause
serious physical injury to police officer and their families; and the defendant police officers made

other knowingly false allegations against Plaintiff.

4. Upon information and belief, the defendant police officers and their supervisors
have lied, submitted false statements, and purposely failed to fully and faithfully investigate the

subject incident, all in an effort to prevent the aforesaid unlawful conduct from coming to light.

3 As a result of the defendant police officers unlawful conduct set forth herein,
Plaintiff was and continues to be falsely detained, arrested, arraigned, imprisoned and prosecuted,
causing the plaintiff to suffer physical, psychological and emotional injuries, pecuniary loss, loss

of liberty, and pecuniary loss.

JURISDICTION AND VENUE

 

6. This action is brought pursuant to 42 U.S.C. §§1983, 1985, 1986 and 1988, the
First, Fourth, Fifth, Eighth and Fourteenth Amendments to the Constitution of the United States
of America, the Constitution of the State of New York, the New York State Human Rights Law,
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 3 of 31 PagelD #: 64

the New York Civil Rights Law, and the Charter, rules, regulations and ordinances of the County

of Nassau.

7. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§1331 and 1343(a)(3)

and (4) and the aforesaid statutory and constitutional provisions.

8. Pursuant to 28 U.S.C. §1367, this Court has supplemental jurisdiction over claims

which arise under the relevant provisions of New York state law.

9. Plaintiffs’ claim for attorneys' fees and costs is predicated upon 42 U.S.C. §1988,
which authorizes the award of attorney's fees and costs to prevailing plaintiffs in actions brought
pursuant to 42 U.S.C, §1983.

10. | Venue is appropriate m this Court pursuant to 28 U.S.C. §1391(b)(2), as a
substantial part of the events or omissions giving rise to this claim occurred within this judicial

district.

PARTIES

11, At all times mentioned herein, Plaintiff is an African American man who was and

remains a resident of the State of New York, County of Nassau.

12. Upon information and belief, and at all times mentioned herein, Defendant, County
of Nassau (hereinafter referred to as "the County"), was and still is a body corporate and politic,
constituting a municipal corporation, duly organized and existing under and by virtue of the laws
of the State of New York.

13. Upon information and belief, and at all times mentioned herein, the County
maintains Defendant, Nassau County Police Department, a County agency, organized under and

existing and operating by virtue of the laws of the State of New York and the County of Nassau.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 4 of 31 PagelD #: 65

14. Upon information and belief, and at all times mentioned herein, the Nassau County
Police Department was and remains under the supervision, direction, control and/or employ of the

County.

15. Upon information and belief, and at all times mentioned herein, the Nassau County

Police Department was and remains a department, division or agency of the County.

16. At all times mentioned herein, Defendant, Police Officer Carl Arena, was and

remains a police officers! employed by the County.

17. At all times mentioned herein, Defendant, Police Officer Peter J. Ellison, was and

remains a police officer employed by the County.

18. Atall times mentioned herein, Defendant, Lieutenant Vincent G. Bodgen was and

remains a police officer employed by the County.

19. At all times mentioned herein, Defendants, Police Officers John Doe 1-10
(hereinafter the "defendant police officers"), were and remain police officers employed by the

County.

20. At all times mentioned herein, the defendant police officers were and remain

employed by the Nassau County Police Department.

21.  Atall times mentioned herein, the County was and remains the public employer of

the defendant police officers.

22.  Atall times mentioned herein, Nassau County Police Department was and remains

the public employer of the defendant police officers.

 

! As used herein, the term “police officer” is intended to refer to Nassau County Police Department officers in the general and
not to any specific rank, title or position.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 5 of 31 PagelD #: 66

23.  Atall times mentioned herein, the defendant police officers were acting under the
color of law, to wit, under color of statutes, ordinances, regulations, policies, customs and usages

of the State of New York, County of Nassau and/or the Nassau County Police Department.

24. The defendant police officers are sued in their individual and official capacities.

25. The defendant police officers are comprised of uniformed officers, plain clothed

police officers, and supervisors and supervisory personnel.

26. That upon information and belief, and at all times mentioned herein, the County,
its departments, agents, servants and/or employees, owned, operated, maintained, managed,
supervised, directed and/or controlled the police precincts and divisions of the Nassau County
Police Department, and the police officers assigned and/or stationed thereto, including but not

limited to the defendant police officers.

27.  Atall times mentioned herein, the County, and Nassau County Police Department,
their departments, agents, servants and/or employees, were charged with hiring, training, retaining,
directing, supervising, disciplining, overseeing, appointing and promoting police and/or correction
officers, supervisors and staff in their employ, including but not limited to the defendant police

officers.

28. That upon information and belief, and at all times mentioned herein, the defendant
police officers were acting under the direction, supervision, authority and/or control of the County

and/or Nassau County Police Department, its/their agents, servants and/or employees.

29. | The Nassau County Police Department, through its senior officials at the central
office and in each of its precincts, promulgates and implements policies, including those with
respect to police stops, searches and seizures, improper stopping and profiling by race or ethnic
background, false arrest, wrongful detention, due process and abuse of process violations and

others as mandated by local law and court orders. In addition, senior officials in the Nassau
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 6 of 31 PagelD #: 67

County Police Department are aware of and tolerate certain practices by subordinate employees,
including those that are inconsistent with formal policy. These practices, because they are
widespread, long-standing, and deeply embedded in the culture of the agency, constitute unwritten

Nassau County Police Department policies or customs.

30. At all times mentioned herein, Nassau Police precinct captains, lieutenants, desk
sergeants, and other supervisors had direct, first-line supervisory responsibilities over the
defendant police officers, including responsibility for taking appropriate measures to ensure and
protect the civil rights and personal safety of members of the public in general, and the plaintiff in
particular, who come into contact with said police officers. These responsibilities were required to
be carried out in a manner consistent with the laws and mandates that govern the United States of
America, State of New York, County of Nassau, and Nassau Police, including County and Nassau
County Police Department directives and orders concerning: police stops, searches and seizures,
improper stopping and profiling by race or ethnic background, false arrest, wrongful detention,

due process and abuse of process violations.

31. Defendants County, Nassau County Police Department and the defendant police
officers harassed, intimidated, threatened, searched, and unlawfully, wrongfully and unjustifiably
profiled the plaintiff based upon his race, falsely detained, arrested and imprisoned Plaintiff;
conspired to violate Plaintiff s civil rights; conspired to falsely arrest and imprison Plaintiff;
contrived knowingly false criminal allegations against the plaintiff; knowingly drafted and/or filed,
or conspired to file, false reports, incident reports, complaints and arrest reports against Plaintiff;
gave knowingly false statements or testimony in or for a criminal proceeding regarding Plaintiff;

and/or took specific and definitive measures to cover up evidence of their unlawful activities.

32. Defendants are liable to the Plaintiff for conspiring to condone and encourage such
civil rights violations by failing to properly investigate and punish the actions of the defendant
police officers and by maliciously fabricating, failing to investigate the defendants abuse of
process of the Plaintiff. Said failure to investigate and take appropriate action to protect and secure
the rights of plaintiff led to his harm and detriment. The defendant officers through their

misconduct, refusing to conduct the most rudimentary investigation of the allegations of abuse of
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 7 of 31 PagelD #: 68

plaintiff, all form part of the pervasive pattern of neglect and callous indifference towards
systematic violations of civil and due process rights amongst minority persons. This pattern of
indifference demonstrated by the County and the Nassau County Police Department encourages
police officers to believe they can violate the civil rights of minority members with impunity and
thus foreseeably lead to improper racial profiling, wrongful detention and the false arrest and

imprisonment of the Plaintiff.

STATEMENT OF FACTS

33. | Onorabout January 29, 2014, at approximately 4:00 p.m., the plaintiff was lawfully
in front of the barbershop located at 719 Hempstead Turnpike, Nassau County New York

(hereinafter the premises).

34. Plaintiff was approached by two plainclothes police officers, later identified as
Police Officer Carl Arena and Police Officer Peter J. Ellison who were driving an unmarked police

vehicle.

35. Plaintiff informed the defendant officers “he did not do anything’ and further stated
he was calling an “ADA”. The defendant police officers handcuffed the plaintiff and arrested him
for disorderly conduct as the plaintiff would not provide his last name. Hours later the Plaintiff

was informed he was also arrested for Resisting Arrest.

36. | The defendant police officers did not possess legal cause to arrest the plaintiff.

37. Atno point in time was Plaintiff verbally or physically threatening to the defendant

police officers.

38. | Atno point in time did Plaintiff resist arrest.

39. No reasonable police officer would believe that Plaintiff posed a danger to the

health or safety of any of the defendant police officers, himself, or others.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 8 of 31 PagelD #: 69

40. A video tape of the incident clearly demonstrates the plaintiff was in no way

behaving in a disorderly manner nor did he resist arrest.

41. The defendant police officers falsely arrested and imprisoned Plaintiff.

42. Plaintiff was falsely arrested and charged with Resisting Arrest, an A misdemeanor,

Disorderly Conduct, a violation and Unlawful Possession of Marihuana, a violation.

43. Defendant Police Officer Carl Arena under oath averred in a criminal complaint
dated January 29, 2014 that the Plaintiff violated Penal Law Section 240.20 (3) in that he stated
“go fuck yourself, you fucking white cracker cops, I ain’t giving you shit”. Officer Arena further
swears in the complaint that the Plaintiff stated “fuck you, you can suck my cock” and that the
plaintiff continued to yell and scream “fuck you, you can suck my cunt”. Officer Arena further
avers that a crowd gathered and the Plaintiff with intent to cause public inconvenience did annoy
and alarm others, did use abusive and obscene language in a public place. According to Officer
Arena the crowd that gathered were a mix of elderly people and small children. The complaint
proffered by Officer Arena further alleges the Plaintiff stated “I ain’t giving you shit you can arrest
my Nigger Ass”. Annexed as Exhibit A are the Arena complaints.

44. There were no elderly people or small children gathered as sworn to by Officer
Arena.

45. Defendant Lt. Bogden approved and executed the complaint without conducting
any investigation to determine that the complaint sworn and executed by Defendant Officer Arena
was false and fabricated and merely “rubber stamped” the complaint. Defendant LT. Bogden and
other supervisors and police officers of the Nassau County Police Department ignored and failed
to investigate the Plaintiffs pleas that he was innocent and did not do what defendant Officers

Arena and Ellison had alleged in the criminal complaints.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 9 of 31 PagelD #: 70

46. The video tape of the alleged incident clearly demonstrates the complaint sworn
and executed by Officer Arena was a complete fabrication and merely a pretense to arrest and

violate the Plaintiff's civil rights.

47. Defendant Police Officer Peter J. Ellison under oath averred in a criminal complaint
dated January 29, 2014 that the Plaintiff violated Penal Law Section 205.30, Resisting Arrest in
that he stated “go fuck yourself, you fucking white cracker cops, I ain’t giving you shit”. Officer
Ellison further swears in the complaint that the Plaintiff yelled “fuck you, you can suck my cock”
and that the plaintiff continued to yell and scream “fuck you, you can suck my cunt”. Officer
Ellison further avers that a crowd gathered and the Plaintiff with intent to cause public
inconvenience did annoy and alarm others, did use abusive and obscene language in a public place.
According to Officer Ellison the crowd that gathered were “a mix of elderly people and small
children”. According to defendant Officer Ellison they asked “the defendant to stop his violent
behavior” and he refused to comply. The complaint proffered by Officer Ellison further alleges
the Plaintiff stated “I ain’t giving you shit you can arrest my Nigger Ass”. Defendant Officer
Ellison further alleges “the Officers attempted to place the defendant into custody” when the
“defendant started to swing his arms and upper body and pull his arms away from the Officers and
refuse to place his hands behind his back”. According to defendant Ellison “they told the
defendant numerous times to stop resisting arrest but the defendant refused”. Annexed as Exhibit

B is the Ellison complaint.

48. There were no elderly people or small children gathered as sworn to by Officer
Arena.

49. Defendant Lt. Bogden approved and executed the complaint without conducting
any investigation to determine that the complaint sworn and executed by Defendant Officer Ellison
was false and fabricated and merely “rubber stamped” the complaint. Defendant LT. Bogden and
other supervisors and police officers of the Nassau County Police Department ignored and failed
to investigate the Plaintiff's pleas that he was innocent and did not do what defendant Officers

Arena and Ellison had alleged in the criminal complaints.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 10 of 31 PagelD #: 71

50. The video tape of the alleged incident clearly demonstrates the complaint sworn
and executed by Officer Ellison was a complete fabrication and merely a pretense to arrest and

violate the Plaintiff's civil rights.

51.  Defendant’s conspiracy to violate Plaintiffs civil rights continued at the Third
Precinct when the defendant Police Officers fabricated inflammatory, threatening and racially

based statements which they attributed to the Plaintiff.

52. Defendant Arena swore that the defendant made statements to him on January 29,
2014 at 17:25 inside the Third Precinct. Defendant Arena erroneously alleged that the Plaintiff
threatened the Officers and stated “fuck you cops, I hate all white cops, I will google your names
and find out where you live”. You don’t know who you are you’re fucking with, I’m a made man,
I got guns and Ill hunt you down, and kill you motherfuckers”, “Wait your white fuck, I will get
you next week on the street, look at my record, I’m the real deal, you don’t know who you’re

fucking with, I’m gonna kill you”.

53. Defendant Ellison swore that the defendant made statements to him on January 29,
2014 at 17:30 inside the Third Precinct. Defendant Ellison erroneously alleged that the Plaintiff
threatened the Officers and stated “fuck you cops, I hate all white cops, I will google your names
and find out where you live”. You don’t know who you are you’re fucking with, I’m a made man,
I got guns and I’ll hunt you down, and kill you motherfuckers”. “I hate all you white cops, you’re
gonna die motherfucker”. “Wait your white fuck, I will get you next week on the street, look at

my record, I’m the real deal, you don’t know who you’re fucking with, I’m gonna kill you”.

54. To ensure that the Plaintiff was wrongfully and improperly prosecuted and
imprisoned the defendant Police Officer’s informed the Nassau District Attorney’s office of the
fabricated inflammatory, threatening and racially based statements which they attributed to the
Plaintiff. The Nassau County District Attorney’s office prepared CPL 710.30 (1) (a) notice with
regard to the above described statements Annexed as Exhibit C is the CPL 710.30 notice. The
conspiracy perpetrated by the defendants continued when Deputy Bureau Chief Melissa Lewis

personally conducted the Plaintiff's arraignment. Based on the charges of Resisting Arrest and
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 11 of 31 PagelD #: 72

Disorderly Conduct, the plaintiff's attorney requested he be release on his own recognizance.
ADA Lewis incredibly requested $50,000 bail and directed the Courts attention to the 710.30
notice. The 710.30 notice was provided to the court and served at the Plaintiff's arraignment on
January 30, 2014. ADA Lewis specifically informed the Court “that during the arrest process the
defendant did threaten the police officers multiple times, indicating that he was going to kill them.
He was going to find them, he was going to find their home address and their family”. Annexed

as Exhibit D are the January 30, 2014 minutes.

55. Based on the fabricated, inflammatory, threatening and racially based statements
which the defendant officers attributed to the Plaintiff as well as the application of ADA Lewis,
the court set bail in the sum of $20,000 bond and $10,000 cash. The Plaintiff was unable to post
bail and he was incarcerated. As a result of the threats alleged to have been made by the Plaintiff

against the defendant Police Officers and their families the Plaintiff has held in 23 hour lock down.

56. | On February 7, 2014 the Nassau County District Attorney’s Office after viewing
the videotape of the incident provided by the Plaintiff's new defense counsel, requested that the
Plaintiff be released from jail. The Assistant District Attorney specifically informed the Court
“that the amount of bail, which is fairly high speaks to the fact that there were threats made to the
police officers”. The Assistant District Attorney further notes “the conduct of the defendant in
which he is asked, that he is being told he is under arrest, he properly turns around, puts his hands
behind his back, is handcuffed and is taken away, does not seem to be consistent with the narrative
written out by the police officers”. The Court granted the application and released the Plaintiff
from jail ROR. Annexed as Exhibit E are the minutes from February 7, 2014.

57. On February 20, 2014, the Nassau District Attorney Office moved to dismiss the
charges as to the Plaintiff under 170.31 F. Annexed as Exhibit F are the minutes from February
20, 2014.

58. Defendant Police Officers engaged in a conspiracy with each other reaching an
agreement between themselves, express and/or tacit, to achieve an unlawful end by inflicting an
unconstitutional injury upon Plaintiff and carried out overt acts in furtherance of that goal causing

damages to Plaintiff.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 12 of 31 PagelD #: 73

59. Defendants agreed expressly and/or tacitly to cover up the true facts leading up to
and including the actions of defendant Officers Arena and Ellison in falsely arresting and

imprisoning Plaintiff.

60. Plaintiffs false arrest, engaged in, but was not limited to, the following overt acts:

1. Creating false and misleading complaints by defendant Officers Arena and Ellison.

2. Ignoring and lying about the true facts surrounding the false arrest of Plaintiff.

3. Submitting false and misleading facts regarding the arrest of Plaintiff to the District
Attorney’s Office and the Courts.

4. Making false statements concerning the true facts of the Plaintiffs false arrest to the
District Attorney’s office.

5. Creating false documents and reports pre and post arrest, concealing the truthful

account of Plaintiff's arrest.

61. All of the above occurred as a direct result of the unconstitutional policies, customs
and/or policies of the Nassau County and The Nassau Police Department, including, without
limitation, the inadequate screening, hiring, retraining, training and supervision of its employees,

and due to discrimination against plaintiff based on his race.

62. The aforesaid event is not an isolated incident. Defendant Nassau County is aware
(from lawsuits, notices of claim and complaints filed with Nassau County Police Department) that
many Nassau County Police Officers including the defendants are insufficiently trained regarding
police stops, searches and seizures, improper stopping and profiling by race or ethnic background,

false arrest, wrongful detention, due process and abuse of process violations.

62. | Defendant Nassau County is further aware that such improper training has often
resulted in a deprivation of civil rights. Despite both actual and constructive notice, defendant

Nassau County and Nassau Police Department has failed to take corrective action, including but
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 13 of 31 PagelD #: 74

not limited to reprimand, demotion, forced training, mandatory counseling, formal warning,

probation, suspension, or termination from employment.

63.  Thedefendants' foregoing conduct, all of which was undertaken without legal cause
or justification, caused Plaintiff to suffer physical, psychological and emotional injuries, loss of

liberty, deprivation and violation of his civil rights, and pecuniary loss.

FIRST CLAIM FOR RELIEF:

42 U.S.C.§1983 CLAIMS AGAINST COUNTY OF NASSAU, NASSAU COUNTY
POLICE DEPARTMENT, NASSAU COUNTY POLICE OFFICER CARL ARENA,
NASSAU COUNTY POLICE OFFICER PETER J. ELLISON, LIEUENTANT VINCENT
G. BOGDEN AND POLICE OFFICERS JOHN DOE 1-10

64. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "63 ", inclusive, of this Complaint, as if same were fully set forth herein at length.

65. All of the aforementioned acts deprived the Plaintiff, a member of a racial
minority, of the rights, privileges and immunities guaranteed to citizens of the United States by
the Fourth and Fourteenth Amendments to the Constitution of the United States of America and
in violation of 42 U.S.C. Sections 1981 and 1983.

66. The acts complained of were carried out by the aforementioned individual
defendants in their capacities as police officers, with the entire actual and/or apparent authority

attendant thereto, and with the intent to discriminate on the basis of race.

67. Asset forth above, the County and Nassau County Police Department, their agents,
servants and/or employees, including but not limited to the defendant police officers, unlawfully
profiled, detained, arrested, charged, prosecuted and imprisoned Plaintiff without legal cause or

justification, probable cause, without a warrant and without due process of law.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 14 of 31 PagelD #: 75

68. Asset forth above, the County and Nassau County Police Department, their agents,
servants and/or employees, including but not limited to the defendant police officers, did detain,

arrest and imprison the plaintiff without legal cause or justification.

69. Asset forth above, the County and Nassau County Police Department, their agents,
servants and/or employees, including but not limited to the defendant police officers, did target,

harass, and threaten the plaintiff without legal cause or justification.

70. As set forth above, the County and Nassau County Police Department, their agents,
servants and/or employees, including but not limited to the defendant police officers, did search

the plaintiff without legal cause or justification.

71. Asset forth above, the County and Nassau County Police Department, their agents,
servants and/or employees, including but not limited to the defendant police officers, were within
the vicinity of the plaintiff at the time of the foregoing incidents and failed to take any action to

intercede, mitigate and/or halt the subject incident.

72. Said defendants knew, or with reasonable diligence should have known, of the

unlawful conduct and action taken against Plaintiff.

73. Said defendants failed to protect the plaintiff.

74. Asset forth above, none of the said defendants reported the aforesaid incidents to
their supervisors, nor did they notify County, State or federal authorities as to what they had seen

and/or heard.

75. As set forth above, the County, Nassau County Police Department and/or their
supervisory personnel failed to take appropriate action to report and investigate the subject

incident.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 15 of 31 PagelD #: 76

76. As set forth above, the County, Nassau County Police Department and/or their
agents, servants and/or employees, including but not limited to defendant police officers, implicitly
acquiesced in the aforesaid incidents and unlawful conduct by their fellow police officers by failing

to intercede or intervene on behalf of the plaintiff.

77. The defendants acted with deliberate indifference to the plaintiff's constitutional
and statutory rights, safety, security and health.

78. | Asa direct and proximate result of said defendants’ deliberate indifference, the
plaintiff was caused to sustain physical, psychological and emotional injuries, pain and suffering,

pecuniary loss, and loss of liberty.

79. Asset forth above, said defendants made no effort to stop the aforesaid incidents,

and have made every effort to conceal the truth about what actually occurred,

80. The actions of said defendants were performed under the color of law and within
the scope of their employment and authority with the County and Nassau County Police

Department.

81. The acts and omissions of the County and Nassau County Police Department, their
agents, servants and/or employees, including but not limited to the defendant police officers,
violated the plaintiff's clearly established rights under the First, Fourth, Fifth, Eighth and
Fourteenth Amendments of the United States Constitution and were the direct and proximate cause
of the physical, psychological and emotional injuries, pecuniary loss, and loss of liberty suffered
by Plaintiff.

82. The actions of the defendant police officers named herein were malicious and in
bad faith.

83, The County and Nassau County Police Department have had, and continue to have,

a custom and practice of deliberate delay and avoidance in investigating allegations of racial
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 16 of 31 PagelD #: 77

profiling, unlawful searches and seizures, unlawful detention, false arrest and imprisonment and
other misconduct against the public in general and the plaintiff in particular, to the detriment of

the plaintiff.

84. | The County and Nassau County Police Department, their agents, servants and/or
employees, including but not limited to the defendant police officers named herein, by reasonable

diligence, could have prevented the aforesaid wrongful acts from being committed.

85. | The County and Nassau County Police Department, their agents, servants and/or
employees, including but not limited to the defendant police officers named herein, violated
Plaintiff's constitutionally-protected civil and due process rights. by: (a) unlawfully profiling,
targeting, intimidating and harassing the plaintiff; (b) stopping, restraining, and searching the
plaintiff without legal cause or justification; (c) arresting, detaining and imprisoning the plaintiff
without legal cause or justification; (d) fabricating and contriving criminal charges against the
plaintiff; (e) falsely arresting and/or charging the plaintiff because he was believed to have
behaved and/or spoken in a manner that is perceived by the defendant police officer(s) to be
disrespectful but which does not constitute criminal behavior; (f) depriving the plaintiff access
to and redress from the courts; (g) depriving the plaintiff of his due process rights; (h) denying
the plaintiff the equal protection of the laws; (i) engaging in a cover-up in order to conceal the
wrongful and unlawful conduct taken against the plaintiff; (j) by falsifying official reports; (k) by
conducting searches and seizures without lawful authority and/or in an improper manner; (1) by
subjecting Plaintiff to cruel and unusual punishment, all in violation of Federal, State and local
law; and (m) failing to intercede on behalf of the plaintiff to prevent the aforesaid constitutional
violations, despite having an opportunity to do so, but due to their intentional conduct, negligent

conduct and/or deliberate indifference declined or refused to do so.

86. As set forth above, each of the defendant police officers were aware of and/or
personally participated in the deprivation of Plaintiff's rights secured by the First, Fourth, Fifth,
Eighth and Fourteenth Amendments of the United States Constitution and, with deliberate

indifference to said rights, failed to take action to prevent further misconduct.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 17 of 31 PagelD #: 78

87. The aforesaid acts of the County and Nassau County Police Department, their
agents, servants and/or employees, including but not limited to the defendant police officers named
herein, were sufficiently serious to constitute violations of Plaintiff's First, Fourth, Fifth, Eighth

and Fourteenth Amendment rights and directly and proximately damaged the plaintiff.

88. That as a result of the foregoing, Plaintiff was caused to be subjected to the
deprivations of rights, privileges and/or immunities secured by the Constitution and laws of the
United States of America, and has been damaged thereby, actionable pursuant to 42 U.S.C.
§1983.

89. Asarresult of the foregoing, Plaintiff is entitled to compensatory damages, punitive
damages against the individual defendants, and attorney's fees, costs, expert fees, and

disbursements pursuant to 42 U.S.C. § 1988.

SECOND CLAIM FOR RELIEF:
42 U.S.C. §§1985 AND 1986 CLAIMS AGAINST
THE COUNTY OF NASSAU, NASSAU COUNTY POLICE DEPARTMENT
NASSAU COUNTY POLICE OFFICER CARL ARENA, NASSAU COUNTY POLICE
OFFICER PETER J. ELLISON, LIEUTENANT VINCENT G. BOGDEN AND POLICE
OFFICERS JOHN DOE 1-10

90. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through " 89", inclusive, of this Complaint, as if same were fully set forth herein at length.

91. The defendant police officers, as well as other agents, servants and/or employees
of the County and Nassau County Police Department, under the color of law, willfully conspired
with one another to deprive the plaintiff of his constitutional rights, including but not limited to
his right: (a) to be free from cruel and unusual punishment; (b) to be free from false arrest and false
imprisonment; (c) to be free from unlawful searches and seizure; (d) to be free from conduct

intended to intimidate and harass the plaintiff; (e) to equal protection of the law; (f) to equal
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 18 of 31 PagelD #: 79

privileges and immunities under the law; (g) to associate and speak freely; (h) to occupy a private

space; and (i) to have access to and seek redress in the courts.

92. It was part of said conspiracy that said defendants did cause and/or permit Plaintiff

to be profiled, harassed, searched, arrested, detained and imprisoned.

93. It was part of said conspiracy that said defendants did fail to protect the plaintiff

while he was in their custody and/or control.

94. In furtherance of the conspiracy and in order to cover up their unlawful conduct,
said defendants: (a) contrived, drafted, executed and filed knowingly false official records and
reports, including but not limited to criminal complaints, arrest reports, affidavits, and sworn
statements regarding Plaintiff; (b) failed to report the unlawful conduct set forth herein although
they were aware of same and were required to report it, thereby deliberately suppressing the truth;
(c) arrested and imprisoned Plaintiff; and (d) gave official statements and/or testimony that was

deliberately misleading, inaccurate and/or incomplete, for their own benefit.

95. The conspiracy to cover up the defendants' unlawful conduct spread amongst the
defendant police officers named herein, as well as to other Nassau County Police officers and

supervisors.

96. | Under the oath of office and the written rules, regulations and procedures
promulgated by the County and Nassau County Police Department, police officers and command
personnel have an affirmative duty to intercede and prevent crimes and other misconduct

committed by police officers and to report such conduct whenever they become aware of it.

97.  Asaresult of said conspiracy and/or said defendants' furtherance of the conspiracy,
Plaintiff has been injured and deprived of the rights, privileges and immunities afforded by the

Constitution and statutes of the United States of America.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 19 of 31 PagelD #: 80

98. Said defendants had knowledge that a 42 U.S.C. §1985(3) conspiracy was in
progress, had the power to prevent or aid in preventing the conspiracy from continuing, and

neglected or refused to do so.

99. With due diligence, said defendants could have promptly reported the aforesaid
abuses to superiors and to duly authorized investigators. Their failure to do so contributed to the

plaintiff suffering gratuitously, thereby exacerbating his pain and suffering and loss of liberty.

100. Had said defendants complied with the law and furnished truthful information to
authorities investigating the aforesaid abuses and officers! conduct, the §1985(3) conspiracy would

not have succeeded to the extent that it did.

101 As a proximate and direct cause of said defendants' conduct, the plaintiff suffered

physical, psychological and emotional injuries, pecuniary loss, and loss of liberty.

THIRD CLAIM FOR RELIEF:
MUNICIPAL LIABILITY

102. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "101", inclusive, of this Complaint, as if same were fully set forth herein at length.

103. The defendant police, collectively and individually, while acting under color of
state and local law, engaged in conduct that constituted a custom, usage, practice, procedure or
rule of the County, Nassau County Police Department, which is known to be forbidden by the
Constitution of the United States.

104. That prior to January 29, 2014, the County, Nassau County Police Department,
developed and maintained customs, policies, usages, practices, procedures and rules exhibiting
deliberate indifference to the constitutional rights of the public, which caused the violations of the

plaintiff s rights.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 20 of 31 PagelD #: 81

105. The County has tolerated the misconduct of the Nassau County Police Department,
their agents, servants and employees, including but not limited to the defendant police officers,
through their acts or omissions. These acts or omissions include, but are not limited to: (a) failing
to develop and/or implement a policy on racial profiling that appropriately guides the actions of
their officers and staff; (b) failing to train their officers and staff adequately to prevent the
occurrence of misconduct; (c) failing to supervise their officers and staff adequately to prevent
the occurrence of misconduct; (d) failing to monitor their officers and staff adequately who engage
in or who may be likely to engage in misconduct; (e) failing to establish and/or implement a
procedure whereby an individual's complaints or grievances are adequately investigated; (f) failing
to adequately investigate incidents in which their officers unlawfully and improper stop and search
the public; (g) failing to fairly and adequately adjudicate or review citizen complaints, and
incidents in which their officer profile, and harass the general public: (h) failing to adequately
discipline their officers and staff who engage in misconduct ; (i) failing to adequately investigate
grievances and complaints of officers and staff harassment , indifference, brutality, racial profiling,
and other misconduct, and inadequately punishing the subjects of those complaints which were
substantiated; (j) tolerating acts of profiling, harassment, false arrest and false imprisonment by
their officers and staff; (k) the Internal Affairs Bureau, Inspector General's Office and/or other
supervisory and/or investigatory departments having substantially failed in their responsibilities to
investigate officers and staff misconduct and discipline offenders; (1) having policies that operate
to insulate their officers and staff who engage in criminal or other serious official misconduct from
detection, prosecution , and punishment, and are maintained with deliberate indifference; and (m)
allowing their officers and staff and their supervisors to engage in a pattern and practice of actively
and passively covering up misconduct by fellow officers and staff, thereby establishing and
perpetuating a "code of silence", which has become so ingrained in the defendants so as to

constitute a policy of the County, Nassau County Police Department.

106. The County's long-standing failure or refusal to supervise their officers, including
supervisory staff and the defendant police officers, is now so institutionalized as to constitute a
policy or custom of tolerating and authorizing the type of abuses alleged herein. It is this policy or

custom of abuse and cover-up that has caused the deprivation of the plaintiff s rights.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 21 of 31 PagelD #: 82

107. The County's policy or custom of tolerating and authorizing this type of abuse is
further evidenced by frequent and significant findings of officer misconduct over a period of years

by supervisors and the officers they supervise.

108. The County's failures and refusals to hold these supervisors and officers
accountable is a proximate cause of the injuries sustained by the plaintiff, and undoubtedly

hundreds of other persons in custody or detention.

109. Through promotions and other financial and status incentives the County, and the
Nassau County Police Department, have the power to reward supervisors and officers who perform
their jobs adequately and to punish - or at the very least fail to reward - those who do not. These
defendants’ actions and omissions have created and maintained the perception among high-ranking
supervisors that a supervisor who turns a blind eye towards evidence of officer abuse, neglect, or
other misconduct, and fails to investigate incidents, in which a person’s civil rights are violated

by an officer, will suffer no damage to his or her career or financial penalty.

110. The pattern of unchecked abuse by officers and supervisory staff, the extent to
which these unlawful practices have been adopted by significant numbers of the staff, and the
persistent failure or refusal of the County and/or Nassau County Police Department, to supervise
these persons properly and to take action to curb the misconduct, demonstrates a policy of
deliberate indifference which tacitly authorizes the claimed misconduct against the public in

general and the plaintiff in particular.

111. The foregoing customs, policies, usages, practices, procedures and rules of the
County and the Nassau County Police Department, constituted deliberate indifference to the safety,

well-being and constitutional rights of the plaintiff.

112. The foregoing customs, policies, usages, practices, procedures and rules of the
County, and the Nassau County Police Department were the direct and proximate cause of the

constitutional violations suffered by the plaintiff as alleged herein.
Case 2:15-cv-00398-JFB-SIL Document 1 Filed 01/26/15 Page 22 of 31 PagelD #: 83

113. The foregoing customs, policies, usages, practices, procedures and rules of the
County, and the Nassau County Police Department were the moving force behind the

constitutional violations suffered by the plaintiff as alleged herein.

114. The aforesaid defendants, collectively and individually, while acting under the
color of state and local law, were directly and actively involved in violating the plaintiff s

constitutional rights.

115. Asaresult of the foregoing, Plaintiff is entitled to compensatory damages, together

with attorney's fees, costs, expert's fees, and disbursements pursuant to 42 U.S.C. §1988.

FOURTH CLAIM FOR RELIEF:
FALSE ARREST AND FALSE IMPRISONMENT CLAIMS

116. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "115", inclusive, of this Complaint, as if same were fully set forth herein at length.

117. As set forth above, Plaintiff was falsely arrested, detained, restrained and
imprisoned by the County, and the Nassau County Police Department, their agents, servants and/or
employees, including but not limited to the defendant police, in violation of his rights secured by
the First, Fourth, Fifth, Eighth and Fourteenth Amendments of the United States Constitution and
42 U.S.C. §1983.

118. Asaresult of the foregoing, Plaintiff is entitled to compensatory damages, punitive
damages against the individual defendants, and attorney's fees, costs, expert's fees, and

disbursements pursuant to 42 U.S.C. §1988.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 23 of 31 PagelD #: 84

FIFTH CLAIM FOR RELIEF:
MALICIOUS PROSECUTION

119. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "118" inclusive, of this Complaint, as if same were fully set forth herein at length.

120 As set forth above, Plaintiff was wrongfully, unlawfully, unjustifiably and
maliciously prosecuted by the County, and the Nassau County Police Department, their agents,
servants and/or employees, including but not limited to the defendant police, in violation of his
rights secured by the First, Fourth, Fifth, Eighth and Fourteenth Amendments of the United States
Constitution and 42 U.S.C. §1983.

121. Asaresult of the foregoing, Plaintiff is entitled to compensatory damages, punitive
damages against the individual defendants, and attorney's fees, costs, expert's fees, and

disbursement pursuant to 42 U.S.C. §1988.

PENDANT STATE CLAIMS

122. Within ninety (90) days after the claim herein accrued, plaintiff duly served upon,
presented to and filed with Nassau County and the Nassau County Police Department a Notice of

Claim setting forth all facts and information required under the General Municipal Law 50-e.

123. The County and the Nassau County Police Department has wholly neglected or
refused to make an adjustment or payment thereof and more than thirty (30) days have elapsed

since the presentation of such claim as aforesaid.

124. The Plaintiff duly appeared for examinations pursuant to General Municipal Law
50 (h) before counsel for Defendants County of Nassau and the Nassau County Police Department
on September 3, 2014.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 24 of 31 PagelD #: 85

125. This action was commenced within one (1) year and ninety (90) days after the cause

of action accrued.

126. This action falls within one or more of the exceptions as outlined in CPLR § 1602.

FIRST CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
FALSE ARREST AND FALSE IMPRISONMENT

127. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "126", inclusive, of this Complaint, as if same were fully set forth herein at length.

128. Asset forth above, the County and Nassau County Police Department, their agents,
servants and/or employees, including but not limited to the defendant police officers, detained,

arrested and imprisoned the plaintiff without legal cause or justification.

129. Asset forth above, the defendant police officers falsely arrested and imprisoned the
plaintiff.

130. As set forth above, Plaintiff was wrongfully, unlawfully and unjustifiably arrested,
detained, restrained, confined, imprisoned and deprived of his liberty against his will by the County
and Nassau County Police Department, their agents, servants and employees, including but not

limited to the defendant police officers.

131. The aforesaid wrongful, unjustifiable and unlawful apprehension, arrest, detention,
restraint, confinement and imprisonment of Plaintiff were carried out without legal cause or

justification.

132. The aforesaid wrongful, unjustifiable and unlawful apprehension, arrest, detention,
restraint, confinement and imprisonment of Plaintiff were in violation of the Constitution and

statutes of the State of New York, the New York State Human Rights Law, the New York Civil
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 25 of 31 PagelD #: 86

Rights Law, the Nassau County Charter, and the rules, regulations and ordinances of the County

of Nassau.

133. Asa result of the foregoing, Plaintiff was subjected to humiliation, ridicule and

disgrace, sustained economic loss, loss of liberty, and was otherwise injured and damaged.

SECOND CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
MALICIOUS PROSECUTION

134. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "133" inclusive, of this Complaint, as if same were fully set forth herein at length.

135. As set forth above, Plaintiff was wrongfully, unlawfully, unjustifiably and
maliciously prosecuted by the County, and the Nassau County Police Department, their agents,
servants and/or employees, including but not limited to the defendant police, in violation of the
Constitution and statutes of the State of New York, the New York State Human Rights Law, the
New York Civil Rights Law, the Nassau County Charter, and the rules, regulations and ordinances

of the County of Nassau.

136. Asa result of the foregoing, Plaintiff was subjected to humiliation, ridicule and
disgrace, sustained economic loss, loss of liberty, and was otherwise injured and damaged.
Plaintiff is entitled to compensatory damages, and punitive damages against the individual

defendants.

THIRD CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
NEGLIGENT HIRING, TRAINING, SUPERVISION AND RETENTION

137. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"I" through "136", inclusive, of this Complaint, as if same were fully set forth herein at length.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 26 of 31 PagelD #: 87

138. As set forth above, the County and the Nassau County Police Department were
negligent, careless and/or reckless in the hiring, training, retention, supervision, direction, control,
appointment and/or promotion of their agents, servants and employees in that said persons lacked
the experience and ability to be employed by the defendant(s); in failing to exercise due care and
caution in their hiring, appointment and promotion practices, and in particular, hiring the involved
individuals who lacked the professional training, mental capacity and ability to function as
employees of the defendant(s); in that the involved individuals lacked the maturity, sensibility and
intelligence to be employed by the defendant(s); in that the defendants knew of the lack of ability,
experience and maturity of the involved individuals when they hired them; in that the defendants,
their agents, servants and/or employees, failed to suspend and/or terminate the involved
individual(s) when such action was either proper or required; and in being otherwise careless,

negligent and reckless in the instance.

139. The failure of the defendants to adequately train their agents, servants and
employees, including but not limited to the involved individuals in the exercise of their
employment functions, and their failure to enforce the laws of the State of New York and the
Charter, rules and regulations of the County of Nassau, is evidence of the reckless lack of cautious
regard for the rights of those persons in their custody and control, including the plaintiff herein,
and exhibited a lack of that degree of due care which prudent and reasonable individuals would

show.

140. The defendants knew or should have known in the exercise of reasonable care, the
propensities of their agents, servants and employees to engage in the wrongful conduct heretofore

alleged herein.

141. The defendants knew or should have known that their policies, customs and
practices, as well as their negligent hiring, retention, supervision, training, appointment and
promotion of their agents, servants and employees created an atmosphere where the most
prominent offenders felt assured that their most brazen acts of abuse, misconduct and neglect

would not be swiftly and effectively investigated and prosecuted.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 27 of 31 PagelD #: 88

142. That the mistreatment and abuse of the plaintiff, as set forth above, was the

reasonably foreseeable consequence of these defendants’ negligent conduct.

143. The aforesaid acts of the County and Nassau County Police Department resulted in
the plaintiff being harassed, intimidated, threatened, stopped, searched, arrested and imprisoned

without legal cause or justification.

144, The aforesaid negligent hiring, training, supervision and retention by the County,
Nassau County Police Department resulted in the violation of Plaintiff's rights secured by the
Constitution and statutes of the State of New York, New York Human Rights Law, New York
Civil Rights Law, Nassau County Charter, and the rules, regulations and ordinances of County of

Nassau.

145. The aforesaid negligent hiring, training, supervision and retention by the County
and/or the Nassau County Police Department resulted in the plaintiff being caused to experience
severe physical, psychological and emotional injuries, pain and suffering, pecuniary loss, loss of

liberty, and in other respects was damaged.

FOURTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

146. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "145", inclusive, of this Complaint, as if same were fully set forth herein at length.

147. The aforesaid acts of the defendants, acting individually and/or in conjunction with
the other defendants, were intentional, malicious, excessive, and served no reasonable or legitimate

security, policing or penological interest.

148. The defendants’ intentional, reckless and/or negligent infliction of emotional and
mental distress constituted misconduct of an egregious nature that exceeds all bounds usually

tolerated by society.
Case 2:15-cv-00398-JFB-SIL Document 1 Filed 01/26/15 Page 28 of 31 PagelD #: 89

149. Asaresult of the foregoing, suffered severe physical, psychological and emotional

injuries, pain and suffering, pecuniary loss, loss of liberty, and in other respects was damaged.

FIFTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
NEGLIGENCE

150. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "149", inclusive, of this Complaint, as if same were fully set forth herein at length.

151. As set forth above, the defendants were negligent and the proximate cause of the

injuries and damages suffered by the plaintiff.

152. Asaresult of the foregoing, suffered severe physical, psychological and emotional

injuries, pain and suffering, pecuniary loss, loss of liberty, and in other respects was damaged.

SIXTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
RESPONDEAT SUPERIOR

153. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "152", inclusive, of this Complaint, as if same were fully set forth herein at length.

154. Inasmuch as agents, servants and employees of the County, Nassau Police, Nassau
Sheriff and Armor were acting for, upon, and in furtherance of the business of their employer(s)
and within the scope of their employment, the County, Nassau Police, Nassau Sheriff and/or Armor
are liable under the doctrine of respondeat superior for the tortious actions of their agents, servants

and employees.
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 29 of 31 PagelD #: 90

SEVENTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
PRIMA FACIE TORT

155. Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs

"1" through "154" inclusive, of this Complaint, as if same were fully set forth herein at length.

156. The aforesaid conduct of the County and the Nassau County Police Department,
their agents, servants and employees, including but not limited to the defendant police officers, as
well as their delays and failures to act, caused harm to be inflicted upon the plaintiff out of
disinterested malevolence and were the proximate cause of the injuries and damages suffered by

the plaintiff.

157. This aforesaid conduct of the County, Nassau County Police Department, their
agents, servants and employees, including but not limited to the defendant police officers, resulted
in the violation of Plaintiff s rights secured by the Constitution and statutes of the State of New
York, the New York State Human Rights Law, the New York Civil Rights Law, the Nassau County

Charter, and the rules, regulations and ordinances of the County of Nassau.

158. As aresult of the foregoing, suffered severe physical, psychological and emotional

injuries, pain and suffering, pecuniary loss, loss of liberty, and in other respects was damaged.

JURY DEMAND

159. Plaintiff hereby demands a trial by jury of all issues in this matter.
Case 2:15-cv-00398-JFB-SIL Document 1 Filed 01/26/15 Page 30 of 31 PagelD #: 91

RELIEF

WHEREFORE, the plaintiff requests compensatory damages against all defendants in an
amount to be determined at trial, punitive damages against the individual defendants in an amount
to be determined at trial, attorney's fees, costs and disbursements pursuant to law, and such other

and further relief as this Court deems just and proper.

Dated: Garden City, New York
January 23, 2015

 

illiam P. Nolan, :
Attorney for Plaintiff
1103 Stewart Avenue, Suite 220
Garden City, New York 11530
(516) 280-6633
Case 2:15-cv-00398-JFB-SIL Document1 Filed 01/26/15 Page 31 of 31 PagelD #: 92

VERIFICATION

STATE OF NEW YORK )
) ss:
COUNTY OF NASSAU )

BOBBY HAYES being duly sworn deposes and says:

That deponent is the plaintiff in the within action; that deponent has read the foregoing
COMPLAINT and knows the contents thereof, that the same is true to deponent's own knowledge,
except as to the matters therein stated to be alleged upon information and belief, and that as to

those matters deponent believes to be true.

 

=

Sworn before me

TrisAO day of Ign ugrf_,2015

<

WILLIAM P. NOLAN
Notary Public, State of New York

55
Qualified in Nassau
Commission Bapires Bes ato 1S
 

ney eo qliebed JOT abeq ST/9Z/TO pallid T-T }uawNI0q IS-GAC-86E00-AI-ST:Z BseD
ibit
: DISTRICT COURT - INFORMATION ~

 

Citation# CR# 214CR0004423
Arrest? 214AR0001086 Return Date 01/30/2014 5h
ste / Time of Arrest 01/29/2014 at 16:50 Court Docket 9020
0B
19/18/1979 FIRST DISTRICT
= THE PEOPLE OF THE STATE OF NEW YORK AGAINST
BOBBY J HAYES
HOMELESS
spices HEMPSTEAD NY 11550
240.20 (3)
IN THE STATE OF NEW YORK COUNTY OF NASSAU: PO CARL ARENA, SHIELD# \0071, BEING
(A MEMBER OF THE NASSAU COUNTY POLICE DEPT DEPOSES AND SAYS THAT ON OR ABOUT
THE 29TH DAY OF JANUARY, 2014, AT ABOUT 4:48 PM, AT 719 HEMPSTEAD TPKE
DISORDERLY UNIONDALE, THE DEFENDANT DID VIOLATE NEW YORK STATE PENAL LAWSECTION(S)
CONDUCT SUB §240.20 (3) .
3
§ 240.20 DISORDERLY CONDUCT. A PERSON IS GUILTY OF DISORDERLY CONDUCT
N/A. WHEN, WITH INTENT TO CAUSE PUBLIC INCONVENIENCE, ANNOYANCE OR ALARM, OR
VIOL RECKLESSLY CREATING A RISK THEREOF:
|. HE ENGAGES IN FIGHTING OR IN VIOLENT, TUMULTUOUS OR THREATENING
BEHAVIOR; OR
2. HE MAKES UNREASONABLE NOISE; OR
Seiter 3. IN A PUBLIC PLACE, HE USES ABUSIVE OR OBSCENE LANGUAGE, OR MAKES AN
323 OBSCENE GESTURE; OR.
4. WITHOUT LAWFUL AUTHORITY, HE DISTURBS ANY LAWFUL ASSEMBLY OR MEETING
OF PERSONS; OR
5. HE OBSTRUCTS VEHICULAR OR PEDESTRIAN TRAFFIC; OR
Prepared By 6. HE CONGREGATES WITH OTHER PERSONS IN A PUBLIC PLACE AND REFUSES TO

7272 ARENA COMPLY WITH A LAWFUL ORDER OF THE POLICE TO DISPERSE; OR
7. HE CREATES A HAZARDOUS OR PHYSICALLY OFFENSIVE CONDITION BY ANY ACT
WHICH SERVES NO LEGITIMATE PURPOSE. DISORDERLY CONDUCT IS A VIOLATION.

TO WIT: On the aforementioned time, date and place of arrest, your deponent, a Nassau County Police
Officer, did observed the defendant, Bobby J. Hayes ina public place. The defendant was stop for a
narcotics investigation. The defendant was asked by your Deponent to explain his conduct and for any form
of identification. The Defendant replied to the Officers " go fuck yourself ,you fucking white cracker cops, I
ain't giving you shit" The officers again asked the defendant for his identification and to explain his conduct.
The Defendant started to yell " fuck you , you can suck my cock". The Defendant continued to yell and
scream " Fuck you , kiss my cunt". At this time a crowd started to gather . The Defendant with intent to
cause public inconvenience did annoy and alarm others, did use abusive and obscene language in a public
place. The crowded that gathered were a mix of elderly people and small children. The Officer's asked the
_.| Defendant to stop his violent behavior numerous times. The Defendant refused to comply. The defendant
-<|cayas still yelling profanity .The Officer's advised the Defendant that if he can not produce any form of
ax ud eal he will be arrested. The defendant replied " I ain't giving you shit you can arrest my Nigger

r ss",
=
o™
* ANY FALSE STATEMENT MADE HEREIN IS PUNISHABLE AS A CLASS A MISDEMEANOR,
PURSUANT TO SECTION 210.45 OF THE PENAL LAW.

76 ‘# alah

 

b .
dvjozabedq ST/9Z/TO pali4 T-T JUsWNI0G IS-GAl-86E00-AD-ST:Z aseD
Citation#

DISTRICT COURT -- INFORMATION

 

CR# 214CR0004423
Arrest? 214AR0001086 Return Date 01/30/2014 2055
ate / Time of Arrest 01/29/2014 at 16:50 © Court Docket O00
0B
9/18/1979 SUBSCRIBED BEFORE ME THIS
a 29TH DAY OF JANUARY 2014.
PO CARL ARENA LT \ abs G BODEN
Offense
240.20 (3)
DISORDERLY
CONDUCT SUB
3
N/A
VIOL
Sector
323
Prepared By
7272ARENA
G6 :# dlebed yjoe abeq ST/9
c oll -
/TO pallid T-T UaWN0q NS-GAl-86E00-A-ST:Z aseD

 

 

 

 
Citation#

Arrest# 214AR0001086
ate / Time of Arrest 01/29/2014 at 16:50

DISTRICT COURT -- INFORMATION %
CRH 214CR0004423
Return Date 01/30/2014

Court Docket 9

 

=

)OB
19/18/1979

Age
34

Offense

221.05
UNLAW

POSS

MARIHUANA

N/A
VIOL

Sector
323

Prepared By
7272ARENA

2014 J

Lis

ORIGINAL

FIRST DISTRICT

THE PEOPLE OF THE STATE OF NEW YORK AGAINST

BOBBY J HAYES
HOMELESS
HEMPSTEAD NY 11550

IN THE STATE OF NEW YORK COUNTY OF NASSAU: PO CARL ARENA, SHIELD# \0071, BEING
A MEMBER OF THE NASSAU COUNTY POLICE DEPT DEPOSES AND SAYS THAT ON OR ABOUT
THE 29TH DAY OF JANUARY, 2014, AT ABOUT 4:50 PM, AT 719 HEMPSTEAD TPKE
UNIONDALE, THE DEFENDANT DID VIOLATE NEW YORK STATE PENAL LAWSECTION(s)
§221.05 .

§ 221,05 UNLAWFUL POSSESSION OF MARIHUANA. A PERSON IS GUILTY OF UNLAWFUL
POSSESSION OF MARIHUANA WHEN HE KNOWINGLY AND UNLAWFULLY POSSESSES
MARIHUANA. UNLAWFUL POSSESSION OF MARIHUANA IS A VIOLATION PUNISHABLE
ONLY BY A FINE OF NOT MORE THAN ONE HUNDRED DOLLARS. HOWEVER, WHERE THE
DEFENDANT HAS PREVIOUSLY BEEN CONVICTED OF AN OFFENSE DEFINED IN THIS
ARTICLE OR ARTICLE 220 OF THIS CHAPTER, COMMITTED WITHIN THE THREE YEARS
IMMEDIATELY PRECEDING SUCH VIOLATION, IT SHALL BE PUNISHABLE (A) ONLY BY A
FINE OF NOT MORE THAN TWO HUNDRED DOLLARS, IF THE DEFENDANT WAS PREVIOUSLY
CONVICTED OF ONE SUCH OFFENSE COMMITTED DURING SUCH PERIOD, AND (B) BY A
FINE OF NOT MORE THAN TWO HUNDRED FIFTY DOLLARS OR A TERM OF IMPRISONMENT
NOT IN EXCESS OF FIFTEEN DAYS OR BOTH, IF THE DEFENDANT WAS PREVIOUSLY
CONVICTED OF TWO SUCH OFFENSES COMMITTED DURING SUCH PERIOD.

 

TO WIT: On the aforementioned date, time and place of occurrence, your Deponent, a Nassau County
Police Officer observed the defendant Bobby J. Hayes, knowingly and unlawfully in possession of one clear
plastic bag of a greenish-brown substance, which is believed to be marihuana. Your Deponent recovered the
bag of marihuana from the defendant's right front pants pocket while being searched incident to a lawful
arrest for Disorderly Conduct. In addition to your Deponents personal observation and recovery, the
defendant stated to your Deponent," it is only a bag of weed I just brought it so what".

Your deponent's belief that the substance is marihuana is based on his professional training in the Nassau
County Police Academy, street narcotics enforcement training in the recognition of marihuana and packaging
|. used to contain them, his numerous arrests for marihuana related offenses and his 28 years experience as a

_|. police officer.

ut

or}

; ANY FALSE STATEMENT MADE HEREIN IS PUNISHABLE AS A CLASS A MISDEMEANOR,
“PURSUANT TO SECTION 2 10.45 OF THE PENAL LAW.

oO

SUBSCRIBED BEFORE ME THIS
29TH DAY OF JANUARY 2014.

Cp ——

 

96 :# Glo EARARENA 61/97/10 Palla T-Tquawnoog MANE Soe BODES

AC-86E00-AD-GT-¢ BSeD
 

26 Palebeg 2 ol abled ST/9Z/TO Palid Z-T JUaUINDOG WS-GAl-B6E00-AD-GT:z BSED
DISTRICT COURT - INFORMATION
CR# 214CR0004423

 

Citation#
Arrest? 214AR0001086 Return Date 01/30/2014 2093
ste / Time of Arrest 01/29/2014 at 16:50 Court Docket es
OB FIRST DISTRICT
9/18/1979 /
.ge THE PEOPLE OF THE STATE OF NEW YORK AGAINST
34
BOBBY J HAYES
HOMELESS
HEMPSTEAD NY 11550
Offense
205.30 IN THE STATE OF NEW YORK COUNTY OF NASSAU: PO PETER J ELLISON, SHIELD# \0761,
BEING A MEMBER OF THE NASSAU COUNTY POLICE DEPT DEPOSES AND SAYS THAT ON OR
ABOUT THE 29TH DAY OF JANUARY, 2014, AT ABOUT 4:48 PM, AT 719 HEMPSTEAD TPKE
UNIONDALE, THE DEFENDANT DID VIOLATE NEW YORK STATE PENAL LAWSECTION(s)
RESISTING §205.30 .
ARREST
§ 205.30 RESISTING ARREST. A PERSON IS GUILTY OF RESISTING ARREST WHEN HE
A INTENTIONALLY PREVENTS OR ATTEMPTS TO PREVENT A POLICE OFFICER OR PEACE
MISDEM OFFICER FROM EFFECTING AN AUTHORIZED ARREST OF HIMSELF OR ANOTHER PERSON.
RESISTING ARREST IS A CLASS A MISDEMEANOR.
Sector 5 k
323 TO WIT: On the aforementioned time, date and place of occurrence, your Deponent, a Nassau County
Police Officer, while performing a narcotic investigation and a Disorderly Conduct arrest. The defendant was
asked by your Deponent to explain his conduct and for any form of identification. The Defendant replied to
the Officers " go fuck yourself ,you fucking white cracker cops, I ain't giving you shit" The officers again
Prepared By asked the defendant for his identification and to explain his conduct. The Defendant started to yell " fuck you
7272 ARENA , you can suck my cock”. The Defendant continued to yell and scream " Fuck you , kiss my cunt". At this

time a crowd started to gather . The Defendant with intent to cause public inconvenience did annoy and
alarm others, did use abusive and obscene language in a public place. The crowded that gathered were a mix
of elderly people and small children. The Officer's asked the Defendant to stop his violent behavior
numerous times. The Defendant refused'to comply. The defendant was still yelling profanity .The Officer's
advised the Defendant that if he can not produce any form of identification he will be arrested. The defendant
replied " I ain't giving you shit you can arrest my Nigger Ass". The defendant stated that " I ain't giving you
_____—_| shit you can arrest my Nigger Ass", The Officers attempted to place the Defendant into custody. The
Defendant started to swing his arms and upper body and pull his arms away from the Officers and refuse to
place his hands behind his back. This action by the Defendant did attempt to prevent the Officers from
effecting an authorized arrest of himself. The Officers told the Defendant numerous times to stop resisting
arrest but the Defendant refused your Deponents commands. Finally the Officers were able to place the

‘|. Defendant into custody.

\

: « > ANY FALSE STATEMENT MADE HEREIN IS PUNISHABLE AS A CLASS A MISDEMEANOR,
“4 “PURSUANT TO SECTION 210.45 OF THE PENAL LAW.
oO

\
i

(Goo
SUBSCRIBED BEFORE ME THIS gore
29TH DAY OF JANUARY 2014.

4 €
Cn (9
5 PO PETER J ELLISON LT V (10- (¢

a\\

Ne G BODEN
6 :# dlabed 2 j0 Zz aed =GT/9Z/TO Palla Z-T JuaWNDOq IS-GAl-86E00-AD-ST:z BSED

 
MOd %0E  pajkday %00L

 

 

66 ‘# Glabed € JO T Abed ST/9Z/TO pals OST a iqiug MS-GsAl-86EO00-AI-GT-¢2 BSED
\ !
Office of the

Nassau County District Attorney
262 Old County Road
Mineola, NY 11501
Phone: 516-573-7051

 

Kathleen M. Rice
District Attorney NOTICE PURSUANT
TO CPL 710.30(1)(a)

 

 

 

 

 

THE PEOPLE OF THE STATE OF NEW YORK
satinst Docket No. 2014NA QO2OS $-

Date Served: January 30, 2014

By ADA: Censer } Chester

BOBBY J. HAYES,

Defendant

Please take notice that statements in the form noted below were made by the defendant, other than in the course
of the criminal transaction, to a public servant engaged in law enforcement activity or to a person then acting under the
direction of or in cooperation with such a public servant. Please take further notice that the People intend to offer
evidence of the below statement(s) of the defendant on the People’s direct case at trial of this action. A transcript of any
stenographically recorded statement(s) or copies of any written statement(s) are either appended or will be made

available to counsel at a mutually convenient time. A copy of any electronically recorded statement(s) will be provided to
counsel following receipt of an appropriate blank medium for copying.

Form of Statement: M oe | iz vie [ Video [ Other

‘Date: 1/29/2014

Time: 17:30

Place: Third Precinct, NCPD

To Whom Made: PO Peter Ellison

sunsianoe of Statement: Fuck You Cops, | hate all white cops, | will google your names and find out where you
ve,

You don’t know who you're fucking with, I’m a made man, | got guns and I'll hunt you down, and kill you
motherfuckers.

| hate all you white cops, you’re gonna die motherfucker.

Wait your white fuck, | will get you next week on the street, look at my record, I’m the real deal, you don’t know
who you’re fucking with, I’m gonna kill you.

Form of Statement: MOral [Written [1] Video [ Other
Date: 1/29/2014
Time: 17:25

Place: Third Precinct, NCPD

To Whom Made: PO Carl Arena

Substance of Statement: Fuck you Cops. | hate all white Cops. | will goggle your names and find out where you
live.

 

You don’t know who you're fucking with, I’m a made man, | got guns and I'll hunt you down and kill you
motherfuckers.

Wait your white fuck, | will get you next week on the street, look at my record, I’m the real deal, you don’t know
who you’re fucking with, I’m gonna kill you.

OOT :# dlebed € 40 Z aed ST/9Z/TO Pall E-T JUBUINDO “IS-AAL-BEEOO-AI-GT:Z OGLD. 4 og
Page 1 of 2
so ‘ WOral Written [Video 1 Other
Form of Statement: —

Date: 1/29/2014

Time: 20:35

Place: Wnthrop University Hospital
To Whom Made: PO Peter Ellison

Substance of Statement: Nurse, I’ve been having chest pains for 4 months, | didn’t want to sit in any cell tonight so
fuck the cops, they can take me to the hospital and | can sit here instead.

Snaht ob Gtakeinenk Oral [Written [7 Video [7 Other
Date: 1/29/2014

Time: 16:48

Place: rio 719 Hempstead Turnpike, Uniondale, NY

To Whom Made: PO Carl Arena

Substance of Statement: Fuck you, you can suck my cock. Go fuck yourself, you fucking white cracker cops, |
ain’t giving you shit.

- Fuck you, kiss my cunt.
Fuck you , you can suck my cock.

TOT ‘# dlabed € JOE AHEd ST/9Z/TO Pa|i4 €-T JUaWINDOG NIS-GAl-86E00-AD-ST:Z Sade 2 of 2
 

 

ZOT :#. Glabed 910 T Abed ST/9Z/TO pola \p-T ee hibit WS-Gsal-86E00-AI-ST:¢ BSED
4
DISTRICT COURT : NASSAU COUNTY
FIRST DISTRICT : ARRAIGNMENT A

nati cached iene hone ewes eee ee aes -X
THE PEOPLE OF THE STATE OF NEW YORK,
-AGAINST- INDEX NO.2014NA002055
BOBBY HAYES,
DEFENDANT.
Ae die wich ae ndiee hated a eee aes X

Januaray 30, 2014
Hempstead, New York

BEFORE: HON. GARY KNOBEL
DISTRICT COURT JUDGE

APPEARANCES:

HON. KATHLEEN M. RICE
NASSAU DISTRICT ATTORNEY
99 Main Street

Hempstead, NY

BY: Melissa Lewis, Esq.

KENT MOSTON, ESQ.
NASSAU LEGAL AID SOCIETY
FOR THE DEFENDANT

1 Helen Keller Way
Hempstead, NY

BY: Alexander Gann, ESQ.

MINUTES OF ARRAIGNMENT
REPORTED BY:

CYNTHIA FAVATA
OFFICIAL COURT REPORTER

COT :# dlebed 9 JO Z aHed ST/9Z/TO Palld p-TJUaWNIOG IS-GAC-86E00-AI-gT:z aSeD
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Peo V Hayes 2

THE CLERK: Bobby Hayes.

MS. GANN: Waive a public reading of the
accusatory instrument, preserve the right to challenge the
sufficiency of the Information, demand a jury trial, enter
plea of not guilty and request the case be adjourned for
conference.

My client will be retaining counsel I ask after this
court date, just handing my notice of appearance to the
court. |

On the issue of custody, your Honor, my client is 34
years old, currently resides in Hempstead. He has been
living in Hempstead for the past 23 years. He has two
children, is joined at the rail today by his wife and his
father-in-law. Currently works as a plumber for All Systems
Maintenance in Bohemia.

He does completely deny these allegations and I would
like to point out, although I do recognize prior contacts,
the last conviction was back in 2007, about seven years ago
now. For these reasons I would request that you release him
on his own recognizance or to the custody of probation.

THE COURT: Okay. Thank you. People?

MS. LEWIS: For the People, ADA Melissa teuia.
Your Honor, the People have filed and served 710.30 1 - -

THE COURT: Hold on, hold on. I need your name

again, please. That was a little too fast for me.

vOT :#.qlebed 9 joe abed ST/9Z/TO pallid v-T JUaWNDOG WIS-GAC-86E00-AI-ST:zZ aseD
a1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Peo V Hayes 3

MS. LEWIS: Melissa Lewis, L EWI S.

THE COURT: Okay. Thank you. Counsel, you may
continue.

MS. LEWIS: Thank you, your Honor. The People
filed and served 710.30 1a as well as CPL 250.20, 240.30
Notice on defendant.

Without reading it on the record, I would like to
direct your attention to the 710.30 Notice and I would like
you to take notice of the defendant's oral statements. |

THE COURT: I have. Thank you.

MS. LEWIS: Thank you. The allegations in this
case, your Honor, are that during the arrest process the
defendant did threaten the police officers multiple times,
indicating that he was going to kill them. He was going to
find them, he was going to find their home address and their
family. Because of the seriousness of the crime as well,
your Honor, the defendant's past criminal history, he is a
P.F.O. and I would note that was for a loaded weapons
charge, he was sentenced on this case, he served upstate
time and then violated his parole on this matter, has
multiple prior contacts, which all include - - which many
include forms of violence. Resisting arrest, escape. He
has warranted on many of his past contacts and, again, I do
note that he is a P.F.O. Your Honor, based on these

factors, we're asking for $50,000 bail. I recognize it is a

GOT :# Glebed 9 j0 y Abed ST/9Z/TO Palla p-T JUaWNDOG IS-GAC-86E00-AI-GT:z ASeD
Oo wo ~~ HN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Peo V Hayes 4

misdemeanor, however, again, lI direct your attention to the
NYSIID and the allegations in this case.

MS. GANN: Your Honor, I would also like to point
out that these allegations are that he made statements to
the police officer, but is unknown what he was under arrest
for at the time these alleged statements happened. There
was no reason to search him. They did not - - and these
statements were made to the police officer after he was put
under arrest, but it is known what he was put under arrest
for.

MS. LEWIS: Your Honor, he was placed under arrest
when police officers observed a hand-to-hand drug
transaction.

THE DEFENDANT: What?

THE COURT: Oh, okay. Legal aid is assigned. He
is going to have his own attorney.

THE CLERK: He is, Judge.

THE COURT: Okay. With respect to bail, bail is
set in the sum of $20,000 bond, $10,000 cash.

THE DEFENDANT: What? I got a job; I didn't even
do anything. This is fucking crazy, man. I got it on tape
too.

THE CLERK: This is going to Part 2. That's going
to be on February 3.

THE DEFENDANT: Go to A.P., get the tape, bring it

9OT :# Glabed 910g abd ST/9Z/TO palig p-Tluawno0q IS-GAl-86E00-AI-ST:Z aseD
Peo V Hayes 5

1 to Miss Lewis. Go get the tape.
2 * * *
3 I hereby certify that the above and foregoing is a true and

4 accurate transcription of my stenographic notes.
5
6
7 CYNTHIA FAVATA
8 OFFICIAL COURT REPORTER
9
10
11
12
13
14
16
17
18
19
20
21
22
23
24
25

LOT :# ale6ed 9j09 B6Cdq ST/9Z/TO Pall4 py-Tjuawnds0q WNIS-GAl-86E00-AI-ST:z ase
Exhibit E

 

BOT :# Glabed 840 T BHC = GT/9Z/TO Pretthctlecyefar Ta KOMUNDOG WIS-GAL-86E00-AI-GT:Z sed
Case 2:15-cv-00398-JFB-SIL Document 1-5 Filed 01/26/15 Page 2 of 8 PagelD #: 109

10

Ld

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DISTRICT COURT OF NASSAU COUNTY

FIRST DISTRICT: PART C-2
wee ee ee a a a ae a = a A a ee ae ee eer er errr ee mm
THE PEOPLE OF THE STATE OF NEW YORK
Index
-against- . NA002055/2014

Adjournment
BOBBY HAYES,
Defendant.

99 Main Street
Hempstead, N.Y. 11550

February 7, 2014

BEFOR &E: HON. DAVID GOODSELL
District Court Judge

APPEARANCE 8S:

For the People HON. KATHLEEN M. RICE, ESQ.
Nassau County District Attorney
BY: STEVEN SCHWARTZ, ESQ.
Assistant District Attorney

For the Defendant WILLIAM S. PETRILLO, P.C.
11 Clinton Avenue
Rockville Centre, New York

ANDREA RASO
Official Court Reporter

 
Case 2:15-cv-00398-JFB-SIL Document 1-5 Filed 01/26/15 Page 3 of 8 PagelD #: 110

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

THE CLERK: Number 40, Bobby Hayes.

MR. PETRILLO: William Petrillo, 11
Clinton Avenue, Rockville Centre, New York.

MR. SCHWARTZ: For the District Attorney,
ADA Steven Schwartz.

MR. PETRILLO: Your Honor, this case was
on the Court's calendar for this morning. It
was advanced until today at our request. Since
coming onto this case I have conferenced this
case with Mr. Schwartz this morning. I shared
with him the videotape of the alleged incident
in question. Specifically, Mr. Hayes is
charged with resisting arrest, and the basis
for the charge is an alleged disorderly
conduct. If you look at the 710.30 notice in
the complaint there is some nasty language,
some inflammatory language which is attributed
to Mr. Hayes, which you know was allegedly
stated to the police. And if you read the
misdemeanor complaint you will see that it is
alleged that he flailed his arms and refused to
cooperate, that they finally were able to
restrain him and he is charged with resisting
arrest. Nothing can be further from the truth.

The truth in this case, as depicted by the

 
Case 2:15-cv-00398-JFB-SIL Document 1-5 Filed 01/26/15 Page 4 of 8 PagelD #: 111 2

Proceedings

1 videotape, is that none of those things

2 happened, none of them. He was approached for
3 no reason. The officers did not like, I

4 assume, that he would not tell them his last

5 name. They fabricated a charge of disorderly

6 conduct in their efforts to fabricate any

7 thought of the most inflammatory language

8 showing which things were attributed to him.

9 We interviewed people from the barber shop that
10 said none of it is true. And the resisting
11 arrest, the video from several feet away, shows
12 when he is told we have to arrest you for
13 disorderly conduct he put his hands behind his
14 back and he is arrested, never resisted.
15 Mr. Hayes is innocent. He did not commit
16 these acts. Our application is to have him
17 ROR'd.
18 THE COURT: People?
19 MR. SCHWARTZ: Yes, your Honor.
20 The amount of bail, which is fairly high,
21 speaks to the fact that there were threats made
22 to the police officers. That is not really
23 reflective on the videotape. However, the

24 conduct of the defendant in which he is asked,
25 that he is being told he is under arrest, he

 

 

 
Case 2:15-cv-00398-JFB-SIL Document 1-5 Filed 01/26/15 Page 5 of 8 PagelD #: 112

10

il

Lz

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

properly turns around, puts his hands behind
his back, is handcuffed and taken away, does
not seem to be consistent with the narrative
written out by the police officers. And even
though the inflammatory conduct would not be on
the videotape gives enough pause in that the
People are recommending to this Court that the
defendant be ROR, and that the People are also
going to inform the Court we will investigate
whether or not this prosecution should even
proceed at all as to the rest of the charges.

THE COURT: I will grant the application
to reduce the defendant's bail in its current
status to ROR status and release the defendant
ROR, and I will put the matter over to February
20th for the People to conduct whatever
investigation they deem appropriate and for a
further conference on that date.

MR. PETRILLO: Just, a couple of things.

Mr. Hayes has been in now for a week.
Because of the allegations of allegedly
threatening the police he has been placed ina
23 hour lock-up, in shackles, as though he was
a danger. Based upon the allegations I don't

know if the Court has control of the commit

 
Case 2:15-cv-00398-JFB-SIL Document 1-5 Filed 01/26/15 Page 6 of 8 PagelID #: 113 3

10

Lik

12

13

14

i5

16

17

18

1:9

20

21

22

23

24

25

 

 

Proceedings

papers. Although if the Court RORS him I am
told that there maybe a hold on him and that
hold maybe from an open container in Brooklyn.
He may have appeared in court and may have not
appeared after that. I don't know if it is
possible this could be the basis for the hold
and because of that even though the Court is
RORing him he may be held in custody until he
is transferred to Brooklyn to take care of the
violation of the open container, which I don't
know if the papers can be marked. Can we get
him off the 1023 hour lock up and shackles? We
make that request.

Secondly, the People just represented that
the inflammatory remarks may or may not be on
the video. I don't think we know that. I
don't think the People have interviewed the
police yet. It is our position that those
remarks were, in fact, never made on or off the
video and I want the record to be complete.

THE COURT: This is not the time. We will
make a determination about the underlying
facts. You have provided sufficient
information to me to make a decision with

regard to the bail status. I don't know that I

 
Case 2:15-cv-00398-JFB-SIL Document 1-5 Filed 01/26/15 Page 7 of 8 PagelD #: 114

Proceedings
1 can make any representation that would be bound
2 on the Sheriffs Department with regard to the
3 detention status other than the ROR. The fact
4 is there is a hold and there is a procedure
5 with regard to that and certainly you are
6 capable of taking whatever action should the
7 procedure not be followed with regard to that
8 issue. The determination is to how the
9 defendant is to be held is beyond, I believe,
10 my control at this stage in terms of particular
11 conduct or the manner in which the custody is
12 retained on. It is my direct order that he be
13 released. I expect it to take place today
14 unless there is some legal reason he cannot be
15 released today.
16 MR. PETRILLO: My office will contact the
17 Sheriff. We are not taking the time.
18 It will be People's time?
19 THE COURT: I am not making a
2.0 determination. You have made your record.
zd MR. PETRILLO: We are ready for trial.
22 THE COURT: Okay, February 20th.
23 Take charge.
24 MR. PETRILLO: Thank you.
25 * * * * *

 

 

 
Case 2:15-cv-00398-JFB-SIL Document 1-5 Filed 01/26/15 Page 8 of 8 PagelD #: 1157

Proceedings

1 Certified to be a true and accurate record

2 of the within proceedings.

 

4 Andrea Raso
Official Court Reporter

10
11
12
13
14
15
16
L7
18
19
20
21
22
23
24

25

 

 

 
Exhibit F

 

OTT # Ga0ld 7 JOT SOCd ST/9Z/TO RRWAe? sidpUn90d IS-dsl-86E00-A9-ST:2 eased
2 &
Case 2:15-cv-00398-JFB-SIL Document 1-6 Filed 01/26/15 Page 2 of 4 PagelD #: 117

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DISTRICT COURT OF NASSAU COUNTY

FIRST DISTRICT: PART C-2
a xX
THE PEOPLE OF THE STATE OF NEW YORK
Index
-against- NA002055/2014
BOBBY HAYES,
Defendant.
ee ee a ee ee xX

BE F © R.&:

APPEARANCE

For the People

For the Defendant

ANDREA RASO

99 Main Street
Hempstead, N.Y. 11550

February 20, 2014

HON. DAVID GOODSELL
District Court Judge

St

HON. KATHLEEN M. RICE, ESQ.

Nassau County District Attorney

BY: STEVEN SCHWARTZ, ESQ.
Assistant District Attorney

WILLIAM S. PETRILLO, P.C.
11 Clinton Avenue
Rockville Centre, New York

Official Court Reporter

 
Case 2:15-cv-00398-JFB-SIL Document 1-6 Filed 01/26/15 Page 3 of 4 PagelD #: 118 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

THE CLERK: Number 40, Bobby Hayes.

MR. PETRILLO: William Petrillo, 11
Clinton Avenue, Rockville Centre, New York.

MR. SCHWARTZ: Steven Schwartz, ADA for
the People.

THE COURT: People's application?

MR. SCHWARTZ: Yes, your Honor.

At this point the People are moving to
dismiss under 170.31F. We believe at this
point we cannot sustain our trial burden of
proof beyond a reasonable doubt.

THE COURT: Counsel, do you wish to be
heard?

MR. PETRILLO: Just to add to that it has
been our position from day one, and our
position on the record the last time, and our
position today, and by the People's application
to dismiss, that Mr. Hayes is in fact actually
innocent of the charges against him. The
charges against him are false, fabricated, made
up. None of it is real. It is all fantasy and
we join in the People's application.

THE COURT: Based upon the application of
the prosecution I will grant the motion to

dismiss.

 
Case 2:15-cv-00398-JFB-SIL Document 1-6 Filed 01/26/15 Page 4 of 4 PagelD #: 119 3

10

Ld

12

13

14

15

16

17

18

19

20

21

22

2:3

24

25

 

 

Proceedings

Mr. Hayes, the case is dismissed.
THE DEFENDANT: Thank you.
MR. PETRILLO: Thank you.
* * * * *
Certified to be a true and accurate record

of the within proceedings.

 

Andrea Raso
Official Court Reporter

 
seas nev ASE 2:15-cv-00398-JFB-SIL CRQQyTECVER SiAERTZ5/15 Page 1 of 2 PagelD #: 120

The JS 44 civil cover sheet and the information contained herein neither re lace nor suppl
provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

ement the filing and service of pleadings or other papers as r
nited States in September 1974, is required for the use of the

uired by law, except as
lerk of Court for the

 

I. (a) PLAINTIFFS
BOBBY HAYES

(b) County of Residence of First Listed Plaintiff NASSAU
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

WILLIAM P. NOLAN,

ESQ.

1103 STEWART AVENUE, SUITE 200
GARDEN CITY, NEW YORK 11530 (516) 280-6633

NOTE:

 

DEFENDANTS
COUNTY OF NASSAU, NASSAU COUNTY POLICE

DEPARTMENT, NASSAU POLICE OFFICER CARL ARENA,
NASSAU COUNTY POLICE OFFICER PETER J. ELLISON, ET AL
County of Residence of First Listed Defendant

Attorneys (If Known)

NASSAU
(IN U.S. PLAINTIFF CASES ONLY)

 

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

ll. BASIS OF JURISDICTION (Place an “x” in One Box Only)

O 1 US. Government

Plaintiff

O 2 US. Government
Defendant

43> Federal Question

(U.S. Government Not a Party)

O 4 Diversity

(Indicate Citizenship of Parties in Item IIL)

 

IV. NATURE OF SUIT (Place an “x” in One Box Only)

Foreign Country

Citizen of This State

Citizen of Another State

Citizen or Subject of a

 

 

PTF
x

o2

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff

(For Diversity Cases Only)

and One Box for Defendant)

DEF PTF DEF
A 1 sIncorporated or Principal Place o4 a4
of Business In This State
0 2 Incorporated and Principal Place o5 a5
of Business In Another State
3. OF 3 Foreign Nation o6 06

 

FORFEITURE/PENALTY

 

| CONTRACT TORTS
0 110 Insurance PERSONAL INJURY PERSONAL INJURY
© 120 Marine 0 310 Airplane 1 365 Personal Injury -
O 130 Miller Act 0 315 Airplane Product Product Liability
© 140 Negotiable Instrument Liability 0 367 Health Care/
0 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
O 151 Medicare Act 0 330 Federal Employers’ Product Liability
O 152 Recovery of Defaulted Liability 1 368 Asbestos Personal
Student Loans 0 340 Marine Injury Product
(Excludes Veterans) (7 345 Marine Product Liability
153 Recovery of Overpayment Liability PERSONAL PROPERTY

of Veteran's Benefits
160 Stockholders” Suits
190 Other Contract
195 Contract Product Liability
196 Franchise

O0O00 QO

[ REAL PROPERTY

© 350 Motor Vehicle

1 355 Motor Vehicle
Product Liability

3 360 Other Personal
Injury

(7 362 Personal Injury -
Medical Malpractice

(7 370 Other Fraud

0 371 Truth in Lending

1 380 Other Personal
Property Damage

O 385 Property Damage
Product Liability

 

© 210 Land Condemnation
220 Foreclosure

0 230 Rent Lease & Ejectment
7 240 Torts to Land

1 245 Tort Product Liability
0) 290 All Other Real Property

 

 

CIVIL RIGHTS PRISONER PETITIONS

i 440 Other Civil Rights Habeas Corpus:

0 441 Voting O 463 Alien Detainee

1 442 Employment 1 510 Motions to Vacate

CO 443 Housing/ Sentence
Accommodations 0 530 General

(0 445 Amer, w/Disabilitics -] 535 Death Penalty
Employment Other:

0 446 Amer. w/Disabilities -] 540 Mandamus & Other
Other O 550 Civil Rights

7 448 Education 0 555 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

0 625 Drug Related Seizure
of Property 21 USC 881
0 690 Other

C) 422 Appeal 28 USC 158
0) 423 Withdrawal
28 USC 157

1 820 Copynghts
O 830 Patent
© 840 Trademark

 

 

 

LABOR

O 710 Fair Labor Standards
Act

0 720 Labor/Management
Relations

O 740 Railway Labor Act

0 751 Family and Medical
Leave Act

0 790 Other Labor Litigation

0 791 Employee Retirement
Income Security Act

IMMIGRATION

0 462 Naturalization Application

0 465 Other Immigration
Actions

1 861 HIA (1395ff)

O 862 Black Lung (923)

0 863 DIWC/DIWW (405(g))
CO 864 SSID Title XVI

1 865 RSI (405(g))

0 870 Taxes (U.S. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

BANKRUPTCY

pt

nt
FEDERAL TAX SUITS

Qo0 9000 9000 99009000

 

OTHER 5 T ATUTES ]

375 False Claims Act

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

$90 Other Statutory Actions

891 Agricultural Acts

£93 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

31 Original 12 Removed from O 3  Remanded from 1 4 Reinstated or © 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened poche District Litigation
specify)

 

VI. CAUSE OF ACTION

VIL. REQUESTED IN
COMPLAINT:

42 USC 1983

 

Brief description of cause:

FALSE ARREST, FALSE IMPRISONMENT AND 42 USC 1983

0) CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

Vill. RELATED CASE(S)

(See instructions):

DEMAND §

Cite the US. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

*l Yes ONo

 

 

 

IF ANY 3 _
‘ JUDGE A» a DOCKET NUMBER
DATE / nO ; IGNATYRE OF RNEY OF REC
/ r y Ma, (=
FOR OFFICE USE ONLY — eS ’ Yr
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

—$
Case 2:15-cv-00398-JFB-SIL Document 1-7 Filed 01/26/15 Page 2 of 2 PagelD #: 121
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.10 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

[, WILLIAM P. NOLAN , counsel for BOBBY HAYES , do hereby certify that the above captioned civil action is
ineligible for compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,
Oo the complaint seeks injunctive relief,
oO the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

DISCLYUSURE SLALEMNIEINL = EES ee eee

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a)
provides that “A civil case is “related” to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or
because the cases arise from the same transactions or events, a substantial saving of judicial resources is likely to result from assigning both cases to the
same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be deemed “related” to another civil case merely because the civil
case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that “Presumptively, and subject to the power
of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still pending before the
court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

 

i) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County: NO

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? YES

 

b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? YES

 

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau
or Suffolk County?

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION

[am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Yes [] No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?
Yes (If yes, please explain) No

I certify thé accuracy ofall info
j *
Signature:

 

 
Case 2:15-cv-00398-JFB-SIL Document 1-8 Filed 01/26/15 Page 1 of 1 PagelD #: 122

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

BOBBY HAYES

Plaintiff(s)
V. Civil Action No.
COUNTY OF NASSAU, NASSAU COUNTY POLICE
DEPARTMENT, NASSAU COUNTY POLICE OFFICER
CARL ARENA, NASSAU COUNTY POLICE OFFICER
PETER J. ELLISON, et al

Smee eh ee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)CQUNTY OF NASSAU
NASSAU COUNTY POLICE DEPARTMENT
NASSAU COUNTY POLICE OFFICER CARL ARENA
NASSAU COUNTY POLICE OFFICER PETER J. ELLISON
LIEUTENANT VINCENT G. BODGEN
NASSAU COUNTY ATTORNEY'S OFFICE ONE WEST STREET, MINEOLA,NY 11023

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or-60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: WILLIAM P. NOLAN, ESQ.
1103 STEWART AVENUE, SUITE 200
GARDEN CITY, NEW YORK 11503
(516) 280-6633

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
